In 2010, defendant, who operated a home cleaning business, was charged in two indictments with various crimes after she stole numerous items, including jewelry, clothing and furniture, *984from approximately 14 households where she had been employed. Thereafter, defendant pleaded guilty to two counts of burglary in the second degree in satisfaction of both indictments, and was sentenced to six years in prison followed by five years of postrelease supervision. County Court also directed defendant to make restitution in the amount of $3,980. Defendant appeals, and we now affirm.
Defendant’s claim that there was insufficient evidence in the record supporting the amount of restitution ordered is unpreserved for our review in light of her failure to request a hearing or otherwise challenge the restitution amount at sentencing (see People v Vasavada, 93 AD3d 893, 894 [2012]; People v White, 66 AD3d 1130, 1130-1131 [2009]). Her challenge to the duration of the order of protection issued at sentencing is similarly unpreserved (see CPL 470.05 [2]; see generally People v Nieves, 2 NY3d 310 [2004]). Finally, defendant’s claim that the sentence imposed is harsh and excessive is without merit.
Mercure, J.E, Rose, Lahtinen, Stein and McCarthy, JJ., concur. Ordered that the judgment is affirmed.